     Case 5:18-cv-01174 Document 103 Filed 10/26/20 Page 1 of 3 PageID #: 1349




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY


DALLAS RAY PRATER, JR.,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:18-cv-01174

R. ALEXANDER ACOSTA,
SECRETARY OF LABOR, UNITED
STATES DEPARTMENT OF LABOR,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

               Pending is Defendant United States Department of Labor’s Motion for Summary

Judgment [Doc. 82], filed July 20, 2020, as well as the parties’ motions in limine. [Docs. 88–91].

The matters are ready for adjudication.


                                                I.

A.      Defendant’s Motion for Summary Judgment


               Federal Rule of Civil Procedure 56 provides that summary judgment is proper

where “the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden is on the nonmoving

party to show that there is a genuine issue of material fact for trial. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). “The nonmoving party must do so by offering ‘sufficient proof in

the form of admissible evidence’ rather than relying solely on the allegations of her pleadings.”

Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016) (quoting Mitchell v.
     Case 5:18-cv-01174 Document 103 Filed 10/26/20 Page 2 of 3 PageID #: 1350




Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993)). The Court “view[s] the evidence in the light

most favorable to the [nonmovant].” Tolan v. Cotton, 572 U.S. 650, 657 (2014) (internal quotation

marks omitted); Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018).

               The analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

governs Mr. Prater’s claims for discriminatory discharge under the Rehabilitation Act, 29 U.S.C.

§ 701. Reyazuddin v. Montgomery Cnty., 789 F.3d 407, 419 (4th Cir. 2015) (quoting Ennis v. Nat’l

Ass’n of Bus. and Educ. Radio, Inc., 53 F.3d 55, 58 (4th Cir. 1995)). The decision in McDonnell

Douglas first requires the plaintiff to muster a prima facie case of discrimination. Guessous v.

Fairview Property Investments, LLC, 828 F.3d 208, 216 (4th Cir. 2016). The burden then shifts to

the defendant to offer “a non-discriminatory or non-retaliatory reason for the adverse action.” Id.

The plaintiff is then obliged to show the defendant’s justification “is a pretext and that the true

reason is discriminatory or retaliatory.” Id.

               It is evident that genuine issues of material fact permeate the shifting burdens

analysis. Accordingly, Defendant’s Motion for Summary Judgment [Doc. 82] is DENIED.


B.      Motion in Limine Respecting Evidence of Unrelated Disciplinary Actions


               Mr. Prater moves to preclude the Department of Labor from “all uses of disciplinary

documents and testimony unrelated to Plaintiff’s termination.” [Doc. 88 at 1]. The Department of

Labor responds that “Defendant does not intend to proffer evidence of formal disciplinary action

taken by previous employers.” [Doc. 93 at 1].

               Inasmuch as Mr. Prater identifies no specific evidence for exclusion, there is no

dispute for the Court to resolve presently. The Court DENIES the motion as moot. If objectionable

evidence is tendered at trial, Mr. Prater may seasonably raise an objection.


                                                 2
     Case 5:18-cv-01174 Document 103 Filed 10/26/20 Page 3 of 3 PageID #: 1351




C.      Motion in Limine Respecting Evidence of Damages Not Already Disclosed
        During Discovery


               The Department of Labor moves to limit Mr. Prater’s expert, Jack Spadaro, from

testifying to matters beyond the scope of his expert report. [Doc. 91 at 4]. Mr. Prater responds that

Mr. Spadaro “will only testify to his expert opinions . . . contained in his expert report previously

disclosed to Defendant on March 2, 2020.” [Doc. 94 at 4].

               Inasmuch as there is no extant dispute on the matter, the Court DENIES the motion

as moot.

                                                 II.

               Based upon the foregoing discussion, and the entirety of the record to this point, it

is ORDERED as follows:

     1. Defendant’s Motion for Summary Judgment [Doc. 82] is DENIED;

     2. Plaintiff’s Motion in Limine Respecting Evidence of Unrelated Disciplinary Actions [Doc.

        88] is DENIED as moot;

     3. Defendant’s Motion in Limine Respecting Evidence of Damages Not Already Disclosed

        During Discovery is DENIED as moot;

     4. The remaining motions in limine are HELD in abeyance pending trial.

               The Clerk is directed to send a copy of this written opinion and order to all counsel

and any unrepresented parties.

                                                       ENTERED: October 26, 2020




                                                 3
